*256Opinion by
Walker J.
At the trial counsel agreed that the so-called pomanders are the same as the clove oranges the subject of C. D. 445, the record in which was incorporated herein. In accordance therewith they were held dutiable as nonenumerated manufactured articles, as claimed. As to the potpourri and sweet jars two of the exhibits consist of eathenware jars or bowls filled with what appears to be a mixture of dried herbs and flowers and the third exhibit consists of a cellophane box containing a similar mixture. The owner of the importing firm testified that all three exhibits consist of a mixture of 15 or 20 dried herbs or flowers, thyme or lavendar flowers, or rose petals, verbena, wild or cultivated flowers or herbs, and that aromatic herbs really are the basic principle. ■ He stated that the articles are distinguished from sachet and articles of perfumery, in that the latter are always artificially made, i. e., must contain some essential oil added to a base, “either alcohol or orris root, or something of that sort.” However, in the opinion of two of defendant’s witnesses perfume has beeD added to exhibit 1 and 2, and they agreed with a third witness that if placed in a drawer or closet all three exhibits would scent the clothes. Plaintiff cited Peek & Velsor v. United States (T. D. 48428) and Abstract 41637 but the court found that the material there involved was not at all similar to that before it, and also found that the merchandise at bar is completely manufactured into an article having a use similar to that of sachet. On the record the protest was sustained as to the pomanders but overruled in all other respects.